DETAILED ACTION
Amendments made March 8, 2021 have been entered.
Claims 1-20 are pending;
Claims 2, 11 and 13 have been withdrawn.
Base species of vanilla was elected July 28, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2021 has been entered.

Claim Objections
Claims 16 and 17 are objected to because of the following informalities: 
Claim 16 recites “The composition of claim 1, wherein the Polyglycerol esters of fatty acid are present…”  Although it is clear that “the Polyglycerol esters of fatty acid” is in reference to “Polyglycerol esters of fatty acid E 475” recited in claim 1, since no other Polyglycerol esters of fatty acid are recited and “E 475” is the symbol for polyglycerol esters of fatty acids, it is suggested applicant amend the claim for consistency by either removing “E 475” or amending claim 16 to include it.  Claim 17 is objected to for substantially the same reasons in regards to “Polyglycerol polyricinoleate E 476”.
Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1, 3-10, 12 and 14- 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant 
The rejection of claims 1, 3-10, 12 and 14-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, specifically for the recitation “a dry base present in the edible composition in the range of 30-60% by weight of the edible composition” in claim 1 has been withdrawn in light of applicant’s amendments made March 8, 2021.
The rejection of claims 5 and 18 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends has been withdrawn in light of applicant’s amendments made March 8, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over Budwig et al (US 2007/0048431), further in view of Gerd (DE 4302881 abstract) has been withdrawn as the claims have been amended so that the flavor base is no longer required to be in dry form.

Claims 1, 3, 4, 6-10, 14, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Budwig et al (US 2007/0048431).
Budwig et al (Budwig) teaches an edible composition for preparing multiple edible products by teaching of emulsions that are used alone or in combination with traditional confectionary masses to produce confectionery products (abstract and paragraphs 0052).  Budwig teaches that the composition comprises: flavoring agents (paragraphs 0014, 0046, and 0047 and claim 11); hydrocolloids (paragraphs 0014 and 0049 and claim 11); one or more fats or oils, including vegetable fats including palm oil, sunflower oil, safflower oil, palm kernel oil, and coconut oil, all of which comprise saturated fatty acids (paragraphs 0008, 0009, 0039 and 0040 and claim 6); and at least one emulsifier selected from the group including monoglycerides of fatty acids, diglcyerides of fatty acids, sucrose (sugar) esters of fatty acids, polyglycerol at least one emulsifier selected from the group including monoglycerides of fatty acids, diglcyerides of fatty acids, sucrose (sugar) esters of fatty acids, polyglycerol polyricinoleate (PGPR or E476), and combinations thereof (paragraphs 0010, 0050, 0061 and 0064 and claims 1 and 7) the teachings of the prior art encompass or at least make obvious two or more emulsifying agents as recited in claim 1, as well as three of more emulsifiers as recited in claim 4.
Regarding the product as a fat based as recited in claim 1, comprising edible oil from 5-88% as recited in clam 18, as Budwig teaches that the composition comprises an oil or fat phase (paragraphs 0008, 0009 and 0039-0042 and claim 6) and exemplifies the complete emulsion as comprising 20-50% or 10-50% of the fat phase and 0-5% fat or 0-1% fat, wherein the fat phase comprises 85-95% fat (paragraphs 0061, 0062, 0064, 0065, 0067 and 0068), the teachings of the prior art encompass the emulsion as comprising as low as 8.5% and up to 49.5% fat.  Thus to include an edible oil in an amount of 8.5-49.5% by weight of the emulsion of Budwig would be encompassed or at least obvious over the teachings of the prior art.  Wherein a general range of a disclosed compositional component is not taught by a reference, it would have been obvious and well within the purview of one of ordinary skill in the art to look to the examples within to determine the appropriate compositional range.  The range encompassed by the prior art overlaps that as claimed, and thus the claimed range is considered obvious over the prior art.  As the product of the prior art overlaps the claimed compositional amount of fat, the product of the prior art is considered to encompass a compositionally fat based product as claimed.  The position is further supported as Budwig teaches that embodiments of the invention include water dispersed within a fat continuous phase (paragraph 0037); as the fat phase is the continuous part of the product, the product base or support would be fat.
Regarding the fat-based composition as consisting essentially of a fat phase as recited in claim 1, as discussed above, Budwig teaches of a product comprising a fat phase.  The transitional phrase “consisting essentially of” limits the scope of the claim to the specified materials and those that do not materially affect the basic and novel characteristics of the claimed invention.  As applicant has not clearly indicated, in the specification or claims, what the basic and novel characteristics actually are, “consisting essentially of”, for the purpose of searching and applying prior art has been construed as equivalent to comprising.  See MPEP 2111.03.  Thus by teachings of a composition comprising a fat phase, the teachings of the Budwig meet the claimed limitations.  Regardless, it is noted that applicant discloses “The 
Regarding the edible composition as comprising a flavor base as recited in claim 1, a flavor base is considered to be an ingredient which adds flavor to the product, such as chocolate, vanilla, maple, caramel, fruits, coffee, etc. (see for example claim 5 and the instant specification page 5 lines 20-24).  As Budwig teaches the edible composition can be any desired flavor and comprises solids, such as fruit solids to make a fruit flavored emulsion, or cocoa powder (paragraphs 0046-0048), the use of a flavor base as claimed would have been encompassed or at least obvious.  
Regarding the composition as further comprising a fat stabilizer as recited in claim 6, which is a crystal promotor as recited in claim 7, as Budwig teaches the emulsion was stable at ambient storage conditions, and comprised: seeding agents selected from the group including crystallization enhancers; and cocoa butter improvers which were produced from the aforementioned oils and were used to raise the melting point of the total fat portion of the emulsion and improve its crystallization behavior (paragraphs 0031, 0042, 0043 and 0058 and claim 10), the teachings of the prior art encompass the claimed limitations of a fat stabilizer, which is preferably a crystal promotor as claimed.
Regarding claim 8 and the composition as comprising lauric fatty acids, although Budwig teaches that the amount of lauric fat is low, as the disclosed fat and oil components of the reference may include up to about 10% lauric fats (paragraphs 0039 and 0040), the teachings of the reference encompass the composition as comprising lauric fatty acids, and thus the claimed limitation is considered obvious over the prior art.  Applicant is reminded that, “nonpreferred disclosures can be used. A nonpreferred portion of a reference disclosure is just as significant as the preferred portion in assessing the patentability of claims.” In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960).  Additionally it is noted that as the prior art teaches of lauric fatty acids and lauric fatty acids are the claimed and disclosed fat stabilizer, the teachings of Budwig encompass the inclusion of a fat stabilizer as claimed.  
Regarding claims 14, 15, and 17, as Budwig exemplifies the composition as comprising two or three emulsifiers, wherein the first emulsifier is from 0-6%, the second emulsifier is from 0-6% and the third emulsifier is from 0-2%; and teaches that the emulsifier comprises at least one emulsifier selected from the group including monoglycerides of fatty acids, diglcyerides of fatty acids, sucrose (sugar) esters of fatty acids, polyglycerol polyricinoleate (PGPR or E476), and combinations thereof (paragraphs 0010, 0050, 0061 and 0064 and claims 1 and 7) the teachings of the prior art encompass or alternatively, make obvious the claimed ranges, wherein each of the named emulsifiers may be from 0-6%.  Budwig discloses overlapping ranges. It would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
Regarding claim 19, as discussed above, as Budwig teaches the emulsion was stable at ambient storage conditions, and comprised: seeding agents selected from the group including crystallization enhancers; and cocoa butter improvers which were produced from the aforementioned oils and were used to raise the melting point of the total fat portion of the emulsion and improve its crystallization behavior (paragraphs 0031, 0042, 0043 and 0058 and claim 10), the teachings of the prior art encompass the claimed limitations of a fat stabilizer, which is preferably a crystal promotor as claimed.  Budwig is silent to the amount of the fat stabilizer, however, it would have been obvious to one of ordinary skill in the art for the compositional amount of the fat stabilizer, crystal promotor of Budwig to be adjusted in order to obtain the desired crystallization enhancement and/or improvement of crystallization behavior in view of Budwig.  
Regarding the composition as comprising flavoring in the range of 0.01-1% as recited in claim 20, as discussed above Budwig teaches that the emulsion comprises flavorings.  Budwig is silent to the amount, however, it would have been obvious to one of ordinary skill in the art for the flavorings to be adjusted based on the inherent purpose of flavoring.  To adjust the amount of a flavoring agent to obtain the desired flavoring affect would have been obvious and well within the purview of one of ordinary skill in the art.
	Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed .

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Budwig et al (US 2007/0048431), further in view of Igoe et al (Dictionary of Food Ingredients 3rd Edition, Chapman and Hall 1996, pages 107, 108, and 147).
As discussed above, Budwig teaches an edible fat based product comprising emulsifiers and flavoring.  Budwig is silent to the flavor base as vanilla as recited in claim 5, and to the emulsifier as including 0.1-1% polyglycerol esters of fatty acids as recited in claim 16.
	Regarding the flavor base as vanilla, Igoe et al (Igoe) teaches that vanilla was a known flavoring used in foods, including desserts, baked foods, and beverages (page 147).  As Budwig teaches that the composition comprises flavoring agents and has any desired flavor (paragraphs 0046 and 0047), the use of vanilla, a known food flavoring, as taught by Igoe would have been obvious to one of ordinary skill in the art.  
	Regarding the emulsifier as including 0.1-1% polyglycerol esters of fatty acids as recited in claim 16, Igoe teaches that polyglycerol esters of fatty acids (also known as E 475) had a typical usage range in foods of 0.1-1%; and were known emulsifiers used in confectionery for gloss (pages 107-108).  It would have been obvious for the confection of Budwig (abstract) to comprise polyglycerol esters of fatty acids, within a known range of 0.1-1%, which encompasses the entire range claimed, in order to provide the known effect of gloss within the confectionery in view of Igoe.
	Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients, which produces a new, unexpected .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Budwig et al (US 2007/0048431), further as evidenced by Morsch (“10.17: Lipids_Part 2” pages 1-3 LibreTexts June, 2019 pages 1-3 https://chem.libretexts.org/Courses/University_of_Illinois_Springfield/UIS%3A_CHE_267_-_Organic_Chemistry_I_(Morsch)/Chapters/Chapter_10%3A_Alkenes/1017%3A_LipidsPart_2).
As discussed above, Budwig teaches an edible composition for preparing multiple edible products comprising: one or more fats or oils, including vegetable fats including palm oil, sunflower oil, safflower oil, palm kernel oil, and coconut oil, all of which comprise saturated fatty acids (paragraphs 0008, 0009, 0039 and 0040 and claim 6).
Budwig is silent to the melting point of the saturated fatty acids within the vegetable fat as recited in claim 12, however, as evidenced by Morsch (Table 1 and Table under “Saturated vs. Unsaturated Fatty Acids in Fats and Oils”), the vegetable oils disclosed by Budwig, including safflower oil and palm oil contained saturated fatty acids, including palmitic and stearic acid, which have a melting point above 40C.  Thus the product as taught by Budwig is considered to encompass the claimed limitation.  To use a disclosed fat when producing the fat containing composition of Budwig would have been a clear and obvious suggestion of the prior art.

Response to Arguments
Applicant's arguments filed March 8, 2021 regarding the remaining rejections have been fully considered but they are not persuasive. 
Applicant argues that as all the ingredients listed in the claimed composition are free of water, expect for trace amounts, the teachings of Budwig to an emulsion, which necessarily requires water cannot read on the claimed invention.  This argument is not convincing as it is not commensurate in scope with the claims.  The claims do not specifically exclude water as argued, nor do the claims recite a composition consisting of, i.e. limited to, only the recited components.  As discussed above, the claims recite a composition “consisting essentially of” the claimed ingredients which is considered at least obvious over the teachings of the prior art.
Applicant further argues that the claimed composition is fat based and Budwig cannot teach a fat based composition because Budwig states the emulsions can be co-deposited with conventional fat based confectionery masses and the emulsions differ from conventional fat-based compositions.  This argument is not convincing.  As discussed above, the composition of within a fat continuous phase (paragraph 0037), the emulsion of Budwig is considered to be fat based.  As the fat phase is the continuous part of the product, the product base or support would be fat.
Applicant further argues that Budwig fails to teach or suggest the use of specific emulsifiers which could be used to make diverse products as claimed.  This argument is not convincing.  As discussed previously, and herein, Budwig teaches an edible composition for preparing multiple edible products by teaching of emulsions that are used alone or in combination with traditional confectionary masses to produce confectionery products (abstract and paragraphs 0052).  As Budwig exemplifies the composition as comprising two or three emulsifiers and teaches that the emulsifier comprises at least one emulsifier selected from the group including monoglycerides of fatty acids, diglcyerides of fatty acids, sucrose (sugar) esters of fatty acids, polyglycerol polyricinoleate (PGPR or E 476), and combinations thereof (paragraphs 0010, 0050, 0061 and 0064 and claims 1 and 7) the teachings of the prior art encompass or at least make obvious the product comprising two or more emulsifying agents as claimed.
Applicant argues that some of the emulsifiers of Budwig would not work in the product intended to be produced by the claimed composition and there is nothing in Budwig to require the claimed emulsifiers, or to teach or suggest that it is essential to select at least two different emulsifiers out of this group based on the product intended to be produced.  This argument is not convincing.  As discussed above, the teachings of Budwig encompass or at least make obvious a product with the emulsifiers as claimed.  It is additionally noted that the claims are not directed to a method including the selection of certain of the claimed emulsifiers for preparing different final food products, but rather to the intermediate product which is considered at least obvious over the teachings of the prior art.
Applicant argues that as the emulsifiers of Budwig are optional, the teachings of Budwig would not require said components.  This argument is not understood as the teaching of an optional ingredient, includes a teaching which encompasses the use of said component.  Thus, the teachings of Budwig necessarily encompass the composition as claimed when the optional ingredients are selected.
Similarly, Applicant argues that although some oils of Budwig comprise saturated fatty acids with a melting point above 40C, the teachings of Budwig would not require a vegetable oil comprising saturated fatty acids with a melting point above 40C as required by 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY BEKKER whose telephone number is (571)272-2739.  The examiner can normally be reached on Monday-Friday 8am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KELLY J BEKKER/Primary Examiner, Art Unit 1791